TEEA~TORNICYGENERAL
                       OF TrExAs
                           Aua.rs~.      T-s          787ll




                                  October      21.   1974



The Honorable  William H. Sk&on                             Opinion No.      H-   427
Chairman,  Board of Pardons and Paroles
Room 711, Stephen F. Austin Bldg.                           Re:   Availability under the
Austin, Texas 78701                                               Open Records Act of
                                                                  files of the Board of
Dear   Mr.   Skelton:                                             Pardons and Paroles

    You have asked whether the Board of Pardons and Paroles is required
to make available its files on prisoners to the public and individual members
of the Legislature.  You have directed our attention to Article 42.12,  Sec. 27,
V. T. C. C. P., which provides:

              All information    obtained in connection with
         inmates of the Texas Department           of Corrections
         subject to parole or executive clemency           or indivi-
         duals who may be on parole and under the super-
         vision of the division,     or persons directly iden-
         tified in any proposed plan of release for a parolee,
         shall be privileged    information     and shall not be
         subject to public inspection:     provided,     however,
         that all such information      shall be available     to the
         Governor and the Board of Pardons and Paroles
         upon request.     It is further provided,      that statis-
         tical and general information        respecting the parole
         program and system,        including the names of pa-
         roled prisoners     and data recorded in connection
         with parole services,       shall be subject to public
         inspection at any reasonable        time.

     The Cpen Records      Act,   Article      6252-17a,      V. T. C. S.,    provides   in part
that:

             Sec. 3. (a) All information      collected,
         assembled,    or maintained by governmental
         bodies pursuant to law or ordinance or in con-
         nection with the transaction  of official business
         is public information   and available to the public


                                  p.   1978
The Honorable          William    H. Skelton,   page 2   (H-427)




       during         normal business hours of any govern-
       mental         body, with the following exceptions only:

            (1) information   deemed confidential by law,
       either Constitutional,   statutory, or by judicial
       decision:

       .   .   .


     By virtue of the language of Article 42.12,  Sec. 27, V. T. C. C. P.,
indicating that parole information   on inmates is privileged   and not
subject to inspection by the public,   we believe it is information  deemed
confidential  by law and thus not required to be disclosed    to members
of the public under the Open Records Act.

    The Open Records             Act also provides:

               Sec.    3(a) . . .

            (b) This section does not authorize withholding
       of information    or limit the availability    of records
       to the public, except as specifically       stated in this
       section.    This section is not authority to withhold
       information    from individual members        or committees
       of the legislature   to use for legislative     purposes.

               Sec.     14(a) . e .

            (c) This Act does not give authority to withhold
       information   from individual members    or committees
       of the Legislature  of the State of Texas to use for
       legislative        purposes.

     In Attorney General Opinion H-353 (1974) we considered     these pro-
visions of the Open Records Act.      There we decided that while an agency
could find no authority in the Open Records Act to deny a legislator’s
request for information,    the Open Records Act did not give legislators
access to information    made confidential by other statutes.   Both pro-
visions of the Open Records Act which discuss legislative     access to
information   are limited by their terms to the Open Records Act and do
not support an interpretation   that the provisions were intended to affirm-
atively open material    made confidential elsewhere.


                                            p* 1979
The Honorable    William   H. Skelton.        page 3    (H-427)




     Due to the limited scope of your inquiry we do not consider the
obligation of the Board to comply with a subpoena duces tecum issued
by a legislative     committee   or with a request by a co-ittee     to inspect
the Board’s     files.  See, The Legislative     Reorganization  Act of 1961,
Article   5429f, Sets.%       and 18. V. T. C.S.

                           SUMMARY

            The Cpen Records Act does not require the Board
        of Pardons and Paroles to reveal its files on an inmate
        to an individual legislator.

                                              Very    truly yours,




DAVID M. KENDALL,          Chairman
Opinion Committee




                                         p.    1980